DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-27, and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Finlay, WO ‘804, discloses a fingerboard latch assembly that includes a latch bracket, a latch rotatably mounted on the latch bracket, a sensor unit/sensor mounted on the latch, and a processor that receives an output of the sensor.  However, Finlay’s sensor is used to detect the orientation of the latch, and therefore, fails to teach a sensor unit/sensor that senses a tubular adjacent the fingerboard assembly.  While other references disclose sensors for monitoring/sensing the position of a tubular, e.g., see Anderson, WO ‘383, and Kunec, CA ‘167, as discussed in the February 24, 2022 Office Action, it would not have been obvious to substitute Anderson’s and/or Kunec’s tubular position sensors because the combination would render Finlay inoperable and the tubular position sensors would not be located on the latch, as argued by Applicant in their June 24, 2022 Response (see pages 8-10). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652